Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Tawney et al. (US 6,402,879), Robinson, Jr. (US 2015/0250263) and Bukowski et al. (US 6,761,959).
Tawney discloses an inflated bladder (multiple film layer bladders 10, 10’, 210, etc.), for use in an article of footwear (see figure 24), the inflated bladder comprising: a bladder wall having an interior-facing side and an exterior-facing side (see column 11, lines 1-5 and figures 3, 6, 10, 13, etc.), wherein the interior-facing side defines at least a portion of an interior region of the inflated bladder; and a multi-layer film having a first side and a second opposing side, wherein the first side of the multi-layer film is operably disposed on the exterior-facing side of the bladder wall, and wherein the multi-layer film imparts a structural shape to the bladder wall. Tawney does not appear to disclose the multi-layer film to comprise a first layer compositionally comprising a non-oxide metal: and a second layer disposed on the first layer and compositionally comprising a first metal oxide.
Robinson discloses an article of footwear wherein a multi-layer optical film forms the outer surface of the footwear and is configured to partially reflect or scatter incident light. In some implementations, the outer surface further includes a reflective layer between the outer layer and the interior lining or between the outer layer and the pattern film. The reflective layer can include a metal foil see paragraph [0045]).
Bukowski discloses a color shifting optical coating 16 that is a multilayer optical interference film that includes an absorber layer 18, a dielectric layer 20, and a reflector layer 22. The absorber layer 18 can be composed of a semi-opaque material such as a grey metal, including metals such as chromium, nickel, titanium, vanadium, cobalt, and palladium, as well as other metals such as iron, tungsten, molybdenum, niobium, aluminum, and the like. Other absorber materials may also be employed in absorber layer 18 including metal compounds such as metal fluorides, metal oxides, metal sulfides, metal nitrides, metal carbides, metal phosphides, metal selenides, metal silicide, and combinations thereof, as well as carbon, germanium, cermet, ferric oxide, metals mixed in a dielectric matrix, and the like.
None of the references disclose wherein the multi-layer optical film is a multi-layer reflector or a multi-layer filter comprising at least two adjacent layers having different refractive indices and at least one of the layers of the multi-layer reflector has a thickness that is about one-fourth of the wavelength of the visible light to be reflected by the multi-layer optical film to produce the structural color.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 4, 2021